1

2

3

4                                         UNITED STATES DISTRICT COURT

5                                             DISTRICT OF NEVADA

6
                                                          ***
         LAMONT GARNER KARRIEM,
7                                                            Lead Case No. 2:20-cv-00884-JAD-VCF
                             Plaintiff,
8        vs.                                                 Member Case Nos. 2:20-cv00942-JAD-VCF and
9
                                                             2:20-cv-01915-JAD-VCF
         CELLCO PARTNERSHIP INC., dba Verizon
10
         Wireless, et al.,
                                                             ORDER
                              Defendants.
11

12

13
               The Court previously granted pro se plaintiff Lamont Garner Karriem’s application to proceed in
14

15
     forma pauperis (“IFP”) and dismissed his complaint without prejudice. The Court later consolidated three

16   of plaintiff’s cases after determining that these cases arise out of Karriem’s 2018 arrest1: Case Nos. 2:20-

17   cv-00884-JAD-VCF (“Case 1”), 2:20-cv-00942-JAD-VCF (“Case 2”), and 2:20-cv-01915-JAD-VCF

18

19
     1
       The Court also notes that Karriem has previously brought similar claims against different defendants
20   regarding the same 2018 arrest in the United States District Court Central District of California in three
     different cases. See Karriem v. County of Los Angeles, Case No. 2:20-cv-07734-GW-JDE (C.D. Cal.)
21
     (“California Case 1”); Karriem v. County of Los Angeles, Case No. 2:20-cv-05909-GW-JDE (C.D.
     Cal.) (“California Case 2”); Karriem v. County of Los Angeles, Case No. 2:20-cv-10071-GW-JDE (C.D.
22
     Cal.) (“California Case 3”) As plaintiff did here, he filed three cases that pertained to the same 2018
23   arrest and the court consolidated two of the cases. See California Case 1. The Court dismissed all
     plaintiff’s federal claims with prejudice against the California based defendants in the consolidated case
24   and dismissed his state court claims without prejudice to refile in state court. Id. at ECF No. 10. In
     California Case 3 regarding his 2018 arrest, rather than consolidating, the court denied his IFP
25   application outright and dismissed his case. See California Case 3 at ECF No. 4 at 13. In California Case
     1, the court noted that plaintiff had at least one other case pending (referencing Case 3 in this Court) that
     pertains to the same 2018 arrest but against different defendants. See California Case 1 at ECF No. 7.
     (“Case 3”) are consolidated with Case 1 serving as the lead case. (ECF No. 15 at 2). Prior to
1
     consolidation, the Court screened Karriem’s three complaints, Karriem filed an amended complaint in
2

3    this lead case (Case 1 at ECF No. 11) and he filed amended complaints in the other, now closed, cases

4    (Case 2 at ECF No. 10) and (Case 3 at ECF No. 6). In Case 3, prior to consolidation, Judge Youchah

5    recommended that plaintiff’s amended complaint be dismissed without prejudice with leave to amend his

6    complaint in 30 pages or less because his 85-page complaint violated Federal Rule of Civil Procedure 8.
7    (Case 3 at ECF No. 3 at 1). Now that the cases are consolidated, Judge Dorsey rejected Judge Youchah’s
8
     report and recommendation, referred all three amended complaints for screening, and noted that the Court
9
     may place reasonable limits in the screening order, which could include allowing Karriem to amend and
10
     include only the surviving claims in a single, page-limited complaint. (ECF No. 16 at 2).
11
            In this Order, the Court dismisses plaintiff’s amended complaints in Cases 1, 2, and 3 without
12
     prejudice with leave to amend. If plaintiff amends, he must file a single amended complaint that does not
13
     exceed 35-pages.
14
     I.     Whether Karriem’s Amended Complaints State a Plausible Claim
15

16              a. Legal Standard

17          The Court reviews whether the complaint is frivolous, malicious, or fails to state a plausible

18   claim. 28 U.S.C. § 1915(e)(2)(B). Federal Rule of Civil Procedure 8(a)(2) provides that a complaint

19   must contain “a short and plain statement of the claim showing that the [plaintiff] is entitled to relief.”
20
     The Supreme Court’s decision in Ashcroft v. Iqbal states that to satisfy Rule 8’s requirements, a
21
     complaint’s allegations must cross “the line from conceivable to plausible.” 556 U.S. 662, 680 (2009)
22
     (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547, (2007)). Rule 12(b)(6) of the Federal Rules
23
     of Civil Procedure provides for dismissal of a complaint for failure to state a claim upon which relief can
24
     be granted. A complaint should be dismissed under Rule 12(b)(6) “if it appears beyond a doubt that the
25

                                                           2
     plaintiff can prove no set of facts in support of his claims that would entitle him to relief.” Buckey v. Los
1
     Angeles, 968 F.2d 791, 794 (9th Cir. 1992).
2

3            “[A] pro se complaint, however inartfully pleaded, must be held to less stringent standards than

4    formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

5    Gamble, 429 U.S. 97, 106 (1976)). If the Court dismisses a complaint under § 1915(e), the plaintiff

6    should be given leave to amend the complaint with directions as to curing its deficiencies, unless it is
7    clear from the face of the complaint that the deficiencies could not be cured by amendment. Cato v.
8
     United States, 70 F.3d 1103, 1106 (9th Cir. 1995).
9
             Federal courts have limited jurisdiction and are only able to hear cases authorized by the
10
     Constitution and Congress. Polo v. Innoventions Int'l, LLC, 833 F.3d 1193, 1195-96 (9th Cir. 2016).
11
     The general basis for federal jurisdiction are (1) the action arises under federal law or that (2) all
12
     plaintiffs are diverse in citizenship from all defendants and the amount in controversy exceeds $75,000.
13
     See 28 U.S.C. §§ 1331, 1332. “Section 1332 requires complete diversity of citizenship; each of the
14
     plaintiffs must be a citizen of a different state than each of the defendants.” W. States Wholesale Nat. Gas
15

16   Antitrust Litig. v. Coral Energy Res., L.P., 346 F. Supp. 2d 1143, 1144 (D. Nev. 2004).

17               b. Deficiencies common to plaintiff’s amended complaints in Cases 1, 2, and 3

18           Karriem brings claims in his amended complaint in Case 1 for invasion of privacy, defamation,

19   gross negligence, intentional infliction of emotional distress, abuse of process, breach of fiduciary duty,
20
     and violation of the Fourth Amendment and the Electronic Communications Privacy Act of 1986 against
21
     Verizon Wireless because it allegedly cooperated with law enforcement prior to his October 2018 arrest.
22
     (ECF No. 11 at 2). Karriem brings claims against Verizon pursuant to 42 USC Section 1985. (Id. at 3).
23
     Plaintiff alleges that in 2018, that Verizon shared his personal data with law enforcement without a
24
     warrant which led to his arrest. (Id. at 2).
25

                                                            3
               In Case 2, plaintiff brings claims for invasion of privacy, false imprisonment, assault and battery,
1
     intentional infliction of emotional distress, conspiracy to interfere with civil rights pursuant to 42 U.S.C
2

3    Section 1983, breach of contract, and conversion against Extended Stay America, Inc., ESH Hospitality,

4    Inc., and Elix Nunez (the property manager) for cooperating with law enforcement when the police

5    arrested plaintiff while staying at Extended Stay in Las Vegas. (Case 2 at ECF No. 10 at 3). In Case 3,

6    plaintiff brings claims for violations of (1) 42 U.S.C. Sections 1983 and 1985, (2) 18 U.S.C. Sections
7    241, 242, 249, 1201, 2236 and 2340, (3) the Electronic Communications Privacy Act (E.C.P.A.) of 1986
8
     (per 18 U.S.C. § 2520) and for (4) intentional infliction of emotional distress, (5) invasion of privacy, (6)
9
     defamation, (7) assault, (8) battery, (9) false imprisonment, (10) denial of equal protection, (11) loss of
10
     parental consortium, and(12) constitutional supervisor liability against Clark County, the City of Las
11
     Vegas, the Las Vegas Metropolitan Police Dept., Judge Suzan Baucum, Judge Eric Goodman, Sheriff
12
     Joseph Lombardo, Undersheriff Kevin C McMahill, Assistant Sheriff Christopher Darcy, Assistant
13
     Sheriff Christopher C Jones, Captain Kelly McMahill, Detective Justin Zinger, Detective Brian Iulo,
14
     Detective Jake Freeman, Officer Michael Evans, and Chief Michele Freeman2 related to his allegedly
15

16   unlawful arrest. (Case 3 at ECF No. 6).

17             a. Federal Rule of Civil Procedure 8

18             Federal Rule of Civil Procedure 8(a)(2) requires a “short and plain statement of” the claims

19   asserted. Rule 8(d)(1) requires each allegation to be “simple, concise, and direct.” Rule 8 ensures that
20
     each defendant has “fair notice of what the plaintiff's claim is and the grounds upon which it rests.” Dura
21
     Pharms., Inc. v. Broudo, 544 U.S. 336, 346 (2005).
22
               Plaintiff’s complaints are generally rambling, unorganized, repetitive, and difficult to follow. In
23

24

     2
25       Plaintiff brings claims against all the individual named defendants in their personal capacity.
                                                             4
     Case 1, plaintiff brings eight claims against a single defendant in a 16-page complaint; in Case 2, he
1
     brings eight claims against three defendants in a 22-page complaint; and in Case 3, plaintiff brings 19
2

3    claims against 15 defendants in an 82-page complaint. Plaintiff’s claims for relief fail to tie specific facts

4    to specific defendants in a simple, concise or direct manner that would reasonably allow each defendant

5    to understand the link between alleged conduct and alleged deprivation of rights. Plaintiff’s claims are so

6    long that they appear to be at least partially duplicative, especially now that these three cases are
7    consolidated, making it “excessively difficult for individual defendants to formulate proper defenses and
8
     [would] subject the [defendants] to unnecessary discovery.” McHenry v. Renne, 84 F.3d 1172, 1175 (9th
9
     Cir. 1996); Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011)
10
     (“Complaints that are argumentative, prolix, replete with redundancy, and largely irrelevant” and that
11
     consist “largely of immaterial background information” are subject to dismissal under Rule 8); see also
12
     Gottschalk v. City & County of San Francisco, 964 F. Supp. 2d 1147, 1156-57 (N.D. Cal. 2013) (granting
13
     defendants’ motion to dismiss for failure to comply with Rule 8 and the court’s orders to correct
14
     deficiencies in earlier pleadings after a pro se litigant filed a third amended complaint that was
15

16   incomprehensible, failed to identify the specific basis of liability for each defendant, and failed to identify

17   the factual basis for some of her claims).

18          Plaintiff’s complaints contain legal conclusions and argumentative assertions. Plaintiff identifies

19   multiple claims against multiple defendants, but he refers to “new claims” within the narrative of the
20
     complaints. For example, in Case 1, plaintiff identified six claims in the case caption, but lists new claims
21
     in the narrative, such as the alleged violations of the Fourth Amendment and the Electronic
22
     Communications Privacy Act of 1986. Plaintiff’s amended complaints in Cases 1, 2, and 3, fail to meet
23
     the requirements of Rule 8 and now that the cases are consolidated, if plaintiff decides to file an amended
24
     complaint, he must formulate a concise version of his complaint, limited to no more than 35-pages, that is
25

                                                           5
     not duplicative and identifies a factual basis for his claims. Plaintiff must also identify which claims he
1
     brings and identify which defendants he brings the claims against.
2

3           b. The Fourth Amendment, 42 U.S.C.S. Section 1983, and his related federal claims

4                           i. Legal Standard for plaintiff’s federal claims

5           The Fourth Amendment guarantees the right of the people to be secure in their persons, houses,

6    papers, and effects, against unreasonable searches and seizures: Security of one’s privacy against
7    arbitrary intrusion by police is at core of Fourth Amendment and basic to free society. See Mapp v. Ohio,
8
     367 U.S. 643, 81 S. Ct. 1684 (1961). The “basic purpose of this Amendment” “is to safeguard the privacy
9
     and security of individuals against arbitrary invasions by governmental officials.” Carpenter v. United
10
     States, 138 S. Ct. 2206 (2018)(quoting Camara v. Mun. Ct. of City & Cty. of S.F., 387 U.S. 523, 528
11
     (1967)). “[A] claim for unlawful arrest is cognizable under § 1983 as a violation of the Fourth
12
     Amendment, provided the arrest was without probable cause or other justification.” Dubner v. City &
13
     Cty. of S.F., 266 F.3d 959, 964 (9th Cir. 2001). The Fourth Amendment also protects “certain
14
     expectations of privacy.” Carpenter, 138 S. Ct. at 2213. “When an individual ‘seeks to preserve
15

16   something as private,’ and his expectation of privacy is ‘one that society is prepared to recognize as

17   reasonable,’ we have held that official intrusion into that private sphere generally qualifies as a search

18   and requires a warrant supported by probable cause.” Id. (citation omitted). The Equal Protection Clause

19   of the Fourteenth Amendment mandates that state and local governments treat all similarly situated
20
     persons alike and broadly restricts invidious discrimination of individuals based on characteristics such as
21
     race or gender.
22
            Per 42 U.S.C.S. Section 1983, a plaintiff may bring a cause of action against a person who, acting
23
     under the color of state law, deprives one of their constitutional rights. The section “does not create any
24
     substantive rights; rather it is the vehicle whereby plaintiffs can challenge actions by governmental
25

                                                           6
     officials.” Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). To state a claim under Section 1983, the
1
     plaintiff must allege “(1) the action occurred under color of state law and (2) the action resulted in the
2

3    deprivation of a constitutional right or federal statutory right.” Id. (quotation omitted). To hold an

4    individual defendant personally liable for damages under Section 1983, the causation inquiry must be

5    focused on whether the individual defendant was able to take steps to avert the incident giving rise to the

6    deprivation but failed to do so intentionally or with deliberate indifference. See Leer v. Murphy, 844 F.2d
7    628, 633 (9th Cir. 1988).
8
            Municipalities may not be held liable on a respondeat superior theory under Section 1983. Monell
9
     v. Dep't of Soc. Servs. of City of N.Y., 436 U.S. 658, 691, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978). A
10
     municipal entity may be liable when its "policy or custom…inflicts the injury." Id. at 694. Municipalities
11
     and other local government units are included in that group of "persons" referred to in Section 1983. Id.
12
     A complaint must allege "that the policy is the moving force behind the constitutional violation."
13
     Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011). A single act by a non-policymaking
14
     official does not show the existence of a policy, custom, or practice. Rivera v. Cty. of Los Angeles, 745
15

16   F.3d 384, 389 (9th Cir. 2014). "[O]nly if a plaintiff shows that his injury resulted from 'permanent and

17   well settled' practice may liability attach for injury resulting from a local government custom." McDade

18   v. West, 223 F.3d 1135, 1141 (9th Cir. 2000). “[A] Monell claim must consist of more than mere

19   ‘formulaic recitations of the existence of unlawful policies, conducts, or habits.’” Bedford v. City of
20
     Hayward, 2012 WL 4901434, at 12 (N.D. Cal. Oct. 15, 2012) (citation omitted); see also Iqbal, 556 U.S.
21
     at 678 (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory
22
     statements, do not suffice.”)
23
            The United States Supreme Court has repeatedly held that judges and those performing quasi-
24
     judicial functions are absolutely immune from damages for acts performed within their judicial
25

                                                           7
     capacities. Stump v. Sparkman, 435 U.S. 349, 360 (1978); Nixon v. Fitzgerald, 457 U.S. 731, 766 (1982).
1
     Judges are absolutely immune from a civil suit for damages under § 1983. See Imber v. Pachtman, 424
2

3    U.S. 409, 435 (1976). “Government officials may not be held liable for the unconstitutional conduct of

4    their subordinates under a theory of respondeat superior.” Iqbal, 556 U.S. at 676. “Because vicarious

5    liability is inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-official

6    defendant, through the official’s own individual actions, has violated the Constitution.” Id.; OSU Student
7    All. v. Ray, 699 F.3d 1053, 1069 (9th Cir. 2012). 42 U.S.C.S. § 1985 creates a civil action for damages
8
     caused by two or more persons who conspire for the purpose of depriving the injured person of certain
9
     constitutional rights. Thornton v. City of St. Helens, 425 F.3d 1158, 1160 (9th Cir. 2005). “The absence
10
     of a 42 U.S.C.S. § 1983 deprivation of rights precludes a 42 U.S.C.S. § 1985 conspiracy claim predicated
11
     on the same allegations.” Id. Title 18 U.S.C.S. Sections 241, 242, 249, 1201, 2236, and 2340 are
12
     criminal statutes and provide no basis for civil liability. See generally Sinchak v. Parente, 262 F. Supp.
13
     79, 1966 U.S. Dist. LEXIS 7487 (W.D. Pa. 1966); United States v. Cooney, 217 F. Supp. 417, 1963 U.S.
14
     Dist. LEXIS 7590 (D. Colo. 1963).
15

16          The ECPA includes a private right of action, 18 U.S.C. Section 2520, and prohibits the intentional

17   interception of any wire, oral, or electronic communication as well as the disclosure of the contents of

18   any intercepted communication. 18 U.S.C. Section 2511; Campbell v. Facebook, Inc., 951 F.3d 1106,

19   1117 (9th Cir. 2020). An “intercept” is defined as “the aural or other acquisition of the contents of any
20
     wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.”
21
     18 U.S.C. § 2510(4). Although Section 2511 does not explicitly require that the acquisition of a
22
     communication occur contemporaneously with the transmission of the communication, courts
23
     interpreting the language of Section 2510 have held the definition of intercept as “acquisition
24
     contemporaneous with transmission.” Konop v. Hawaiian Airlines, Inc., 302 F.3d 868, 878 (9th Cir.
25

                                                          8
     2002); see also Luis v. Zang, 833 F.3d 619, 627 (6th Cir. 2016). “A civil action under this section may
1
     not be commenced later than two years after the date upon which the claimant first has a reasonable
2

3    opportunity to discover the violation.” 18 U.S.C.S. § 2520(e).

4                           ii. Analysis of plaintiff’s federal claims

5            Plaintiff has not stated a plausible Section 1983 claim against defendants Verizon, Extended Stay

6    America, ESH Hospitality, and Elix Nunez because none of these parties are state actors. Plaintiff has
7    also not stated a plausible Fourth Amendment violation against any of these defendants. The Fourth
8
     Amendment protects from unreasonable search and seizure of property by the government: these
9
     defendants are private companies and an individual. Plaintiff has not plausibly alleged that the
10
     defendants’ purported sharing of his personal data with the police or cooperating with the constituted a
11
     state action.
12
             Plaintiff’s allegations concerning the Clark County, the City of Las Vegas, the LVMPD’s
13
     policies, practices, customs, and lack of training in Case 3 are merely “formulaic recitations of the
14
     existence of unlawful policies, conducts, or habits” and “of the elements of a cause of action.” Twombly,
15

16   550 U.S. at 555. Plaintiff refers to generic, vague assertions of policies, practices, customs, and

17   procedures, but provides no factual allegations to show the alleged policies or customs exist, or facts

18   demonstrating the policies or customs caused the alleged violations of his constitutional rights. For

19   example, plaintiff appears to suggest that the County and Las Vegas have identical policies, practices,
20
     customs, and procedures. (See Case 3 at ECF No. 6 at 8.) Plaintiff has failed to state a claim against these
21
     defendants.
22
             Plaintiff’s complaint in Case 3 also fails to state a claim upon which relief can be granted
23
     regarding the actions of Judges Suzan Baucum and Eric Goodman. Plaintiff alleges that he appeared in
24
     Judge Goodman’s courtroom and Judge Goodman unlawfully detained him without authority. (Id. at 26).
25

                                                           9
     Judge Goodman’s decision to detain plaintiff is part of the judicial process and Judge Goodman is
1
     absolutely immune from liability. Plaintiff also alleges that Judge Baucum is responsible for Judge
2

3    Goodman’s actions because she is the chief judge but she is also immune from liability because her

4    dutues as chief judge are part of the judicial process.

5           Judge Baucum also cannot be held liable based on supervisory liability. Plaintiff seeks to hold

6    several of the defendants liable for “supervisory liability”, not just Judge Baucum. For example, plaintiff
7    names multiple people3 and defendants, such as Sheriff Joseph Lombardo, Undersheriff Kevin C
8
     McMahill, Assistant Sheriff Christopher Darcy, Assistant Sheriff Christopher C Jones, Captain Kelly
9
     McMahill, and Chief Michele Freeman. None of these defendants can be held liable for the allegedly
10
     unconstitutional conduct of their subordinates under a theory of respondeat superior.” See Iqbal, 556 U.S.
11
     at 676. Plaintiff has not asserted any allegations against these defendants explaining how they
12
     purportedly violated his rights; he also does not describe any specific actions taken by these defendants.
13
     Plaintiff has not stated any plausible claims against any of these “supervisory” defendants.
14
            Regarding the remaining defendants Detective Justin Zinger, Detective Brian Iulo, Detective Jake
15

16   Freeman, Officer Michael Evans, plaintiff has not asserted any specific factual allegations to support his

17   third claim for relief, relying instead on “labels and conclusions” that are “unadorned, the-defendant-

18   unlawfully-harmed-me accusation[s],” which is insufficient to state a civil rights claim. Iqbal, 556 U.S. at

19   678. For example, plaintiff does not identify any specific actions taken by Detective Zinger that caused a
20
     violation of his Fourteenth Amendment rights except that Zinger received information from other
21
     detective(s). Also plaintiff’s claim for “loss of parental consortium” pursuant to Section 1983 is unclear
22
     and even reading plaintiff’s complaint liberally, the Court is unable to determine what plaintiff is
23

24
     3
      Plaintiff names a list of people that are “supervisors” but many of them are not named defendants. (See
25   Case 3 at ECF No. 6 at 77).
                                                           10
     referencing. Plaintiff’s conclusory assertion that Zinger, “facilitated his unlawful arrest” is a conclusory
1
     assertion unsupported by factual underpinnings and fails to state a claim under Rule 8, Rule 12, and the
2

3    applicable Supreme Court and Ninth Circuit authorities. See Iqbal, 556 U.S. at 678; see also Ivey v. Bd.

4    of Regents, 673 F.2d 266 (9th Cir. 1982)(vague and conclusory allegations are insufficient to state a

5    claim). Plaintiff’s claims are also contradicted by his other complaints in California regarding this same

6    incident: he claims the individual officers subjected him to an “unlawful arrest” but in California Case 1,
7    the court found that plaintiff admitted that he was arrested pursuant to an arrest warrant. See California
8
     Case 1 at ECF No. 7 at 2). The Court can, and does, take judicial notice of plaintiff’s pleadings and the
9
     court’s findings in the California cases. See Fed. R. Evid. 201. Plaintiff’s Section 1983 claims against the
10
     officers are subject to dismissal.
11
            Regarding the ECPA, plaintiff does not identify what subsection he claims any of the defendants
12
     violated or claim any of the defendants acquired plaintiff’s electronic communications information
13
     contemporaneously with its transmission. For example, plaintiff’s claim against law enforcement is
14
     premised on the allegation, made “on information and belief,” that Detective Zinger (with the help of
15

16   other detective(s) not named as defendants) received electronic communications without judicial

17   authorization. (Case 3 at ECF No. 6 at 52). Plaintiff also alleges that as a direct and proximate result of

18   everything he stated in his complaint, the defendants have violated the ECPA. (Id. at 53). These

19   conclusory assertions are unsupported by clear factual allegations or by any facts upon which Plaintiff’s
20
     belief is based. See Blantz v. Cal. Dep’t of Corr. & Rehab., 727 F.3d 917, 927 (9th Cir. 2013)
21
     (conclusory allegations based on “information and belief” are insufficient to state a claim for relief).
22
     Another issue that plaintiff does not address is the statute of limitations: plaintiff must bring an ECPA
23
     claim within two years after the date upon which the claimant first has a reasonable opportunity to
24
     discover the violation. Plaintiff alleges that all these incidents occurred before his 2018 arrest, so it
25

                                                            11
     appears on the face of the complaints that he filed these lawsuits after the two-year period. Plaintiff has
1
     not plausibly stated a claim for violation of 18 U.S.C. § 2511. Plaintiff’s claims pursuant to Titles 18
2

3    U.S.C.S. Sections 241, 242, 249, 1201, 2236, and 2340 must also be dismissed because these are all

4    criminal statutes and provide no basis for civil liability.

5           c. State Law Claims

6           Plaintiff has not stated a federal claim in any of the three cases. Diversity jurisdiction does not
7    exist in the alternative since many of the defendants are citizens of the same state as the plaintiff
8
     (Nevada). Since the plaintiff must successfully state a federal claim to proceed with his case, the Court
9
     will not screen plaintiff’s dozens of remaining state court claims at this time. See Carnegie-Mellon Univ.
10
     v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual case in which all federal-law claims are
11
     eliminated before trial, the balance of factors to be considered under the pendent jurisdiction doctrine—
12
     judicial economy, convenience, fairness, and comity—will point toward declining to exercise jurisdiction
13
     over the remaining state-law claims.”); Wade v. Reg’l Credit Ass’n, 87 F.3d 1098, 1101 (9th Cir. 1996)
14
     (holding that “[w]here a district court dismisses a federal claim, leaving only state claims for resolution,
15

16   it should decline jurisdiction over the state claims and dismiss them without prejudice”). The Court

17   dismisses all plaintiff’s state law claims without prejudice.

18          Since plaintiff is pro se, it will give him an opportunity to amend his complaint. If plaintiff is able

19   to state a plausible federal claim if he amends, the Court will review his state law claims (if he realleges
20
     them in his amended complaint) at that time. If the plaintiff decides to amend his complaint, he must file
21
     a single complaint that addresses all his claims against all the defendants in his three consolidated cases.
22
            ACCORDINGLY,
23
            IT IS ORDERED that Karriem’s complaint in Case 1 at ECF No. 11 (2:20-cv-00884-JAD-VCF)
24
     is DISMISSED WITHOUT PREJUDICE.
25

                                                            12
            IT IS FURTHER ORDERED that Karriem’s complaint in Case 2 at ECF No. 10 (2:20-cv-00942-
1
     JAD-VCF) is DISMISSED WITHOUT PREJUDICE.
2

3           IT IS FURTHER ORDERED that Karriem’s complaint in Case 3 at ECF No. 6 (2:20-cv-01915-

4    JAD-VCF) is DISMISSED WITHOUT PREJUDICE.

5           IT IS FURTHER ORDERED that Karriem has until Thursday, August 12, 2021, to file an

6    amended complaint addressing the issues discussed above. Failure to timely file an amended complaint
7    that addresses the deficiencies noted in this Order may result in a recommendation for dismissal with
8
     prejudice. If plaintiff amends, he must file a single amended complaint that does not exceed 35-pages.
9
            IT IS FURTHER ORDERED that if an amended complaint is later filed, the Clerk of the Court is
10
     directed NOT to issue summons on the amended complaint. The Court will issue a screening order on
11
     the amended complaint and address the issuance of summons at that time, if applicable. See 28 U.S.C. §
12
     1915(e)(2).
13
                                                       NOTICE
14

15
            Pursuant to Local Rules IB 3-1 and IB 3-2, a party may object to orders and reports and

16   recommendations issued by the magistrate judge. Objections must be in writing and filed with the Clerk

17   of the Court within fourteen days. LR IB 3-1, 3-2. The Supreme Court has held that the courts of appeal

18   may determine that an appeal has been waived due to the failure to file objections within the specified

19   time. Thomas v. Arn, 474 U.S. 140, 142 (1985). This circuit has also held that (1) failure to file objections
20
     within the specified time and (2) failure to properly address and brief the objectionable issues waives the
21
     right to appeal the District Court's order and/or appeal factual issues from the order of the District Court.
22
     Martinez v. Ylst, 951 F.2d 1153, 1157 (9th Cir. 1991); Britt v. Simi Valley United Sch. Dist., 708 F.2d
23
     452, 454 (9th Cir. 1983). Pursuant to LR IA 3-1, the plaintiff must immediately file written notification
24
     with the court of any change of address. The notification must include proof of service upon each
25

                                                           13
     opposing party’s attorney, or upon the opposing party if the party is unrepresented by counsel. Failure to
1
     comply with this rule may result in dismissal of the action.
2

3           IT IS SO ORDERED.

4           DATED this 15th day of July 2021.

5                                                                   _________________________
                                                                    CAM FERENBACH
6                                                                   UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                          14
